F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          OCT 7 1999
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    JANET SQUIRE; JAMIE BELGARD-
    KRAUSE; JEFFREY NEMYO,

               Plaintiffs-Appellants,
                                                       No. 98-1353
    v.                                             (D.C. No. 94-D-1266)
                                                         (D. Colo.)
    UAL CORPORATION, a Delaware
    corporation,

               Defendant,

         and

    UNITED AIRLINES, INC., a
    Delaware corporation,

               Defendant-Appellee.




                            ORDER AND JUDGMENT          *




Before TACHA , KELLY , and BRISCOE , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiffs appeal the district court’s finding that they were not “perceived as

disabled” under the Rehabilitation Act by defendant United Airlines, Inc. We

affirm.

      Plaintiffs filed suit in federal district court alleging that defendant violated

the Rehabilitation Act, 29 U.S.C. §§ 701-796     l, and the version of the Air Carriers

Access Act then in effect, by refusing to hire them as pilots because they had

undergone radial keratotomy (RK), a procedure to improve vision by changing the

shape of the cornea. They maintained that even though they were not disabled,

defendant’s policy not to hire as pilots anyone who had undergone an RK

procedure demonstrated that it perceived them as disabled.      The district court

entered summary judgment in favor of defendant. Thereafter, plaintiffs sought to

amend their complaint to allege that defendant’s RK policy violated the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (ADA). The district

court denied leave to amend. While this case was pending, plaintiffs filed a

separate lawsuit against defendant in the federal district court based on their ADA




                                           -2-
claims. That case was resolved in favor of defendant and is now on appeal to this

court, appeal No. 99-1159.

       The district court entered summary judgment against plaintiffs Squire and

Belgard-Krause because they had filed their complaint after the applicable statute

of limitations had expired and because their claims were barred by the doctrine of

res judicata based on a prior lawsuit,   Belgard v. United Air Lines, Inc.   , 857 P.2d

467 (Colo. Ct. App. 1992). They do not challenge these rulings on appeal.

Therefore, we affirm the district court’s summary judgment against plaintiffs

Squire and Belgard-Krause.      See Snell v. Tunnell , 920 F.2d 673, 676 (10th Cir.

1990) (appellate court will not decide issues not raised by appellant).

       The district court’s order addressed the merits of plaintiff Nemyo’s claim

that he was “perceived as disabled.” On appeal, he does not claim that he is

entitled to relief under either the Rehabilitation Act or the Air Carriers Access

Act. Rather, he seeks a reversal of the district court’s finding that he was not

“perceived as disabled.” He alleges that if the district court’s finding is allowed

to stand, it would have a preclusive effect on the plaintiffs’ related appeal of their

ADA claims because the “perceived as disabled” inquiry is substantially the same

under the Rehabilitation Act as the ADA.      Although plaintiff Nemyo has come

close to abandoning his claim, because he argues the merits of his Rehabilitation

Act claim on appeal, we address his claim.


                                            -3-
      Plaintiff Nemyo alleges he was “perceived as disabled” because defendant

refused to hire him for the position of pilot. He has failed to state a claim that

defendant perceived him as being substantially limited in the life activity of

working because he has not alleged that he is unable to work in a broad class of

jobs. See Sutton v. United Air Lines, Inc.    , 119 S. Ct. 2139, 2151 (1999)

(construing ADA). That defendant regards plaintiff Nemyo’s RK procedure as

precluding him from holding the single job of pilot “does not support the claim

that respondent regards [him] as having a     substantially limiting   impairment.” Id. ;

see White v. York Int’l Corp. , 45 F.3d 357, 360 n.5 (10th Cir. 1995) (ADA and

Rehabilitation Act are to be interpreted to prevent “‘imposition of inconsistent or

conflicting standards for the same requirements,’” so we may rely on cases

interpreting the ADA to decide cases under the Rehabilitation Act        (quoting 42

U.S.C. § 12117(b)). Accordingly, the district court was correct in denying

plaintiff Nemyo’s Rehabilitation Act claim that he was “perceived as disabled.”

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                        Entered for the Court



                                                        Deanell Reece Tacha
                                                        Circuit Judge

                                             -4-